Case 3:16-cv-00236-WHO Document 1066-8 Filed 04/08/20 Page 1 of 11

                                                 Dkt. 611-5, 1 of 517




                                                    EXHIBIT 1
                 Case 3:16-cv-00236-WHO Document 1066-8 Filed 04/08/20 Page 2 of 11

,'
                                                                                                               Dkt. 611-5, 2 of 517
       Message
       From:                     [l~P..~~~!~~f]/O=PPFA/OU=PPSJCEXl/CN=RECIPIENTSC:J~gfe.~~(f.f.:]
       Sent:                     4 1912010 11:56:30 AM ·
       To:                       Furgerson, Dorothy [Dorothy_Furgerson@ppmarmonte.org]
       Subject:                  RE: Aborted tissue donation


       Welcome back. I received a voice mail from the new contact person at ABR wanting to touch base with me, etc.
       I haven't retumed her call yet because I'm not sure what to tell her at this point in time. I'm thinking about
       playing dumb about the contract tem1ination and just see what she has to say.




       From: Furgerson, Dorothy
       Sent: Monday, April 19, 2010 11:52 AM
      ·To: r······ooE4-02~r··-1
       cc: f'rioe4o3o·-n . . .! ...ooE4oos··-······i
          ·····--·-·-·····--·-···-' L..-·-·-·---·-·-·--·-·--·-·-·-·~
       Subject: RE: Aborted tissue donation

       Let's see how it works out with Stem-Ex. If we're satisfied after a month or so 1 we can look intQ ending our agreement with
       ABR.

       Dorothy



       From: [=j~·oe~~~9-~=]
       Sent: Sunday, April 18, 2010 4:39 AM
       To: Furgerson, Dorothy ·
       ec: r···aoe4o30···1
       Subjed:'l~E: ·Aborted tissue donation

       Dr. Furgerson,

       Will we be terminating our current contract for B Street with ABR and signing a contract with Stem-Ex? · It is the
       desire of the staff at B Street to continue to work with Cate and her new company if possible.

       Thanks,
       foo"E4ii291
       •.•.•.•.•.•.•.•.•.•.•.!

       ··--···-···--·-·--·-···-1
       L. QQ!;~-~~.?......
       Area Services Director for Nor-th Great Vi:1lley and Northern Nevada
       201 29th Stree:t, Suii'e A
       Sacramento, CA 95816
       Telephone: (916)325-1739
       cell: r===~~g9.A~Y§1r~=]
       Fax: (916) 446-2994
       E>Mai !: []f§~4g~f::J~ppmor:ro.Q!Jte.o~q

       This e-mail is for the sole use of the intended recipients and contains information belonging to Planned Parenthood Mar Monte, which is
       confidential and/or legally privileged; If you are not the intended recipient; you are hereby notified that any disclosure; copying,
       distribution or taking of any action in reliance on tha contents of this e-mail information is strictly prohibited. If you have received this e-
       mail in error, please immediately notify the sender by reply e-mail and destroy all copies of the original message.




     HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                                               PP0018133



                                                                                                                                                2204-001
         Case 3:16-cv-00236-WHO Document 1066-8 Filed 04/08/20 Page 3 of 11

                                                                                                                            Dkt. 611-5, 3 of 517

  From: Furgerson, Dorothy
  Sent: Friday, April 02, 2010 11:15 AM
  To: r···-·-·-·--·--·-·-·-·--·-·-·-·-·1.1··-·-·-·-·-·-·-·-·-·-·-·-"··-·-·-00E403'6-·-·-·-·i!"'"-·-·-·--·-·-·--·-·-···-·1
  ec: l::~~~£[~~~:]r::::g,~[~jf":::iPMM;[l?9..~19~~f:}_.P..9..§.~P.~-~-·-·-·J
  Subject: Aborted tissue donation

  I just signed an agreement with Stem-Ex, a company that collects aborted tissue donations for researchers. Cate Dyer
  from Stem-Ex and[·:·:~:QQ.[".!9j~r.:]who coordinates our research, will be in contact with you about starting this program
  at RS, NC, and FL. T'Fie protocol for aborted tissue donation is in the Abortion section of the medical protocols. There is a
  CllC that must be used (attached). Your clinic will receive $55 per sample determined to be usable, plus $10 if a maternal
  blood ~ample Is also needed. The Stem-Ex staff member will be at your site on agreed upon AB clinic days to evaluate
  the specimens that patients have agreed to donate. This program Is currently in place at SJ and BC (with another
  company).

  Dorothy Furgerson, MD
  Medical Director




HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                                  PP0018134


                                                                                                                                             2204-002
         Case 3:16-cv-00236-WHO Document 1066-8 Filed 04/08/20 Page 4 of 11

                                                                                                                                        Dkt. 611-5, 4 of 517
  Message
  From:              r··-·oo'E.4o3"f··-yo=PPFA/OU=PPSJCEX1/CN=RECIPIENTS/CN=30SHEILA]
  sent:               L472o/ioio8:"39:S7 AM
  To:                 Furgerson, Dorothy [Dorothy_Furgerson@ppmarmonte.org]
   CC:               r-········-···-······-··"o'o·@:io3a···········-·················1@ppmarmonte.org]
                     \o•4•••••1•1wl•talWl•l•l•t•IWIW-l•tWIWIWt•o•l•IWIWtWIWIWIWIWO-WIWIWIWOWoWIWIWo.


  Subject:            FW: ABR contract
  Attachments: PPMarMomte ABR Agreement.pdf


  Good morning Dorothy,
  I received a call from Linda Tracy, with ABR, yesterday afternoon. She was requesting to come to Fulton today. to collect
  tissue. Knowing that we just signed an agreement with Stem-Ex, I asked her to forward a copy of our contract with ABR
  (see attached}. I also told her that t could not agree to her coming in today, but I wot1ld most definitely get bm.~k to her.
  Would you mind providing me with some direction on how to proceed? What is our relationship with ABR? Will we ·
  contract with more than one agency for tissue donation?                ·
  I really enjoyed meeting with Cate Dyer from Stem~Ex. She is scheduled to conduct an overview at                                                                    ow· staff meeting
  tomorrow, then begin collection on April 2ih.
   Thank you,
  r-·-·---·-·-·-1
  L~9.-~~~.~.~.J
                                                                                                       .   .     . . . . . . . . . . . . . . . . . . . ._. . . . . . . -.. . . . . . . . -.. . . . . . ._. . . . . . . ._,.. . . . . ._. .
   F~~;·;e.;~~:~:~~.:~.~~:~:~:~.:~:~:~~~:~~;Q~££~~~.:~:~::~~~~~.:~;~~~:~:~;~~~~:~~f a~·-·9~h~1i oi.Li~·ci·~ r~~·~;

  Sent: 'Monday, April 19, 2010 4:29 PM
  To:[~~~QQ~IQ~f~~~~]
  Subject: ABR contract



  Thanks for talking with me a little this afternoon. Attached is the contract that has been in effect since 2007. It
  has a continuing yearly renewal as you can see in .Item 6, unless either patiy terininates. [~.QQ.[4,~9.1~]vvas
  instrumental in getting us set up with everyone, including the Sacramento site, so I understand how some things
  have changed administratively and documents get lost. We also have not been in contact with your facility in at
  least a year, as I mentioned, so I appreciate your courtesy.

  I look fonvard to hearing from you again.
  Thank you.


   Linda

  Linda Tracy, RN, CTBS
  President
  Advanced Bioscience Resources, Inc.
  1516 Oak Street, #303
   Alameda, CA 9450 I
   PH: 510-717-8758
   Fax: 510-717-4090
   email: ltracy@abr-inc.com




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                                                                                                                         PP0018135


                                                                                                                                                                                                                       2205-001
           Case 3:16-cv-00236-WHO Document 1066-8 Filed 04/08/20 Page 5 of 11

.·                                                                                                  Dkt. 611-5, 5 of 517
                                  AovANCED B1osc1ENCE                         ResouRcEsf INC
                                                              AGREEMENT
                       This agreement is made as of November 1, 2007 between Advanced Bioscience Resources, Inc.
                   1
               ABR11 ), a nonMprofit corporation organized and e)(isting under the laws of California, and Planned
              ('

              Parenthood Mar Monte. a professlonaf corporation.

               WHEREAS, ABR Is an organization devoted to providing services in connection with the procurement of
              human organs and tissues for medical research; and

               WHEREAS, Planned Parenthood Mar Monte has agreed to provide services to ABR to faciiitate the
              accomplishment of such purpose;

               NOW, THEREFORE 1 in consideration of the premises and mutual covenants contained herein, the
              parties agree as follows:

                         1. The term ''fetal organ'' has the same meaning as the term defined in 42 U.S.C.A. 274
                         e(c)(1) of the National Organ Transplant Act; that is, the human kidney, liver, heart, lung,
                         pancreas. bone marrow, cornea, eye, organ or any subpart thereof, as derived from a
                         fetus.

                         2. The term "product of conception"· ("POC'') means any retal organ · or other fetal or
                         placental matertaJ taken from the human uterus during an abortion.

                        3. Planned Parenthood Mar Monte will provide, and ABR will pay the reasonable costs for1
                        seJVices and facilities (hereinafter collootively "services11 ) associated with obtaining
                        consents and with the removal of fetal organs from POCs, and their processing,
                        preservation, quality control, transportation, and storage; lncruding appropriate space ln
                        which ABR employees can work, disposal services for non-used portions of cadaveric
                        materials, and for seeking consent for donation of tissues and organs from appropriate
                        donors, and maintaining records of such consents so that verification of consent can be
                        supported.

                        4. The charge to ABR for the services specified in this Agreement in connection with each
                        POC provided lo ABR shall be fifty-five dollars ($55.00).

                        5. Any information obtained from Planned Parenthood Mar Monte patients1 charts shall be
                        privileged and the. contents of same shall be held so as to preserve the confidentiality of
                        patients. ABR is not entitled to and will not receive information concerning identity of
                        donors except as specified.
                        6. The term of this Agreement shall be for one (1) year, beginning from the date hereoft
                        and terminating one (1) year thereafter, unjess either of the parties hereto shall have given
                        the other thirty (30) days' written notice of its intention to terminate this Agreement,
                        whereupon same shall terminate thirty (30) days after date of said notice. In default of
                        notice as aforesaid from either party heretot this Agreement shall continue for further
                        successive terms of one (1) year thereafter arid, in default of thirty (30} days' wrttten notice
                        before the end of an annual term either of the parties hereto of its lntentton not to renew,
                        whereupon thrs Agreement shall terminate at the end of said term.

                         7. Written notices pursuant to this Agreement shall be sent first class mail, postage
                         prepaid, to:
                                                    Planned Parenthood Mar Monte
                                                           1691 The Atameda
                                                      San Jose California 95126
                                                                  1



                                                   Advanced Bioscience Resources, Inc.
                                                       1516 Oak Street, Suite 303
                                                       Alameda, California 9450·1

                       1516 Oak Street, Suite 303 J Aiameda, California 94501 f (510)065"5872 Fax (510)8654090




     HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                            PP0018136


                                                                                                                            2205-002
           Case 3:16-cv-00236-WHO Document 1066-8 Filed 04/08/20 Page 6 of 11

.·                                                                                               Dkt. 611-5, 6 of 517

                        8. The parties do not know now many patients will sign the consent forms In agreement to
                        donate POC s for research and therapy, and therefore do not know how may POC's will be
                                            1


                        supplied thereunder. Planned Parenthood Mar Monte shall not be obligated to provided
                        any minimum number of POC's; ABR shall not be obligated to take any minimum number
                        of POCs, nor shall ABR be obligated to take all the POCs made available by Planned
                        Parenthood Mar Monte.

                        9. The parties hereto hereby mutually agree to defend. protect, and save harmless each
                        other's officers, directors, agents and/or employees or consultants from and against all
                        expenses, liablllties, demand or claims for loss or damage to, property, or personal injury
                        or death suffered as a result of any actions by the parties hereto in the performance of the
                        Agreement and attributable to the fauft or negligence of the parties hereto or their
                        respective officers, directors, agents and/or employees or consultants.

                        10. No modification to this Agreement, nor any waiver of any rights, shall be effective
                        unless agreed in writing by the party to be charged with such waiver or modiftcation1 and
                        the waiver of any breach or default shaU not constitute a waiver of any other right
                        hereunder or any subsequent breach or default.

                        11. This Agreement constitutes the entire and exclusive agreement between the parties
                        hereto with respect to its subject matter and merges all other communication and
                        discussion, oral or written.

                        12. This Agreement shall be governed by and interpreted under the laws of the State of
                        California, excluding rules of conflicts of law and venue tor any dispute arising hereunder
                        shall be in the County of Los Angeles.

                        13. The prevailing party in any action to enforce the terms of the Agreement shall be
                        entitled to reimbursement by the other party for all costs (including the reasonable fees of
                        attorneys and other professionals} incurred in connection with such proceeding.

                        14. This Agreement may be executed in counterparts, each of which wm be deemed an
                        original. but both of which together will constitute one and the same Instrument

                IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed in duplicate by
              their duly authorized representatives as of the date first above written.



                                                         ,_
                                                         Plan    Parenthood Mar Mon




                                                         Advanced Bioscience Resources, Inc.




              Federal EIN:     r···-·-·--·-·--·-·--··1
              Califomla EfN:   i REDACTED !
              FDA OHHS FEIL.-·-·-·-·--·--·-·-...]




                                                                         2



     HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                        PP0018137


                                                                                                                        2205-003
               Case 3:16-cv-00236-WHO Document 1066-8 Filed 04/08/20 Page 7 of 11

.·                                                                                                                                                 Dkt. 611-5, 7 of 517
        Message
        From:              1-···-ooE4oos"···vo=PPFA/OU=PPSJCEXl/CN=RECIPIENTS/CNro·(i'E'4'oo5··1
        Sent:              ..6JiiJ2o16T2!ff:S9 PM                                                                  '···························
        To:                  Furgerson, Dorothy [Dorothy_Furgerson@ppmarmonte.org]
        Subject:             RE: Stem-Ex


        Sounds good. Can I tell Cate that she can start collecting around July 15 1h then?




        I will send ABR a 30 days' written notice of termination .

        ...........,.,,,.,.,,.... ..,,.,,.,,,.,...,.,.,_,_,...._,_,WW•Nffl-
                 r':'~~=~~~~~:\".::~-::::~1~w                                 ........,,.,_,,_ _ _,_N~-~----""""·"'--"""'""""""'" '""""-'""-"'-"'_,..._.,,,.,,~,.,...-.,.,,_,...,,.,.,,~..~·"'"""'"-"""""N"-

        From:L~.-QQ.~-~~-~----.J
        Sent: Monday, June 07, 2010 12:07 PM
        To: Furgerson, Dorothy
        Subject: Stem-Ex

        Hi Dr. Furgerson,

        Cate Dyer from Stem-Ex would like to start collecting samples from [~~~-~i~~).-m Fridaf s. ABR ha-; only shown
        up on Tuesday's, a couple of times in the last month or two. In fact, the last invoice I sent to ABR was for two
        samples collected in April at "B" street. I told her that it probably be a good idea to check with you first.[~2.~~~J
        has no problem with it. Cate has already sta1ted to co1lect from Fresno I think but could really use Tuesday and
        Friday at "B" street. Her business is starting to take off which is good for her and us as well. This might be a
        good time to think about severing our relationship with ABR.

        TI1anks,

       r~~-~~~~~~J




     HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY                                                                                                                                                PP0018139


                                                                                                                                                                                                   2206-001
                              Case 3:16-cv-00236-WHO Document 1066-8 Filed 04/08/20 Page 8 of 11
     .·
.•                                                                                                                                                                                                                                                         Dkt. 611-5, 8 of 517
              Message
              From:                                 [=~~~~~~~~L~~]/O=PPFA/OU=PPSJCEXl/CN=RECIPI ENTS/CN{_:~Q-~.~9.Q~J
          · Sent:                                    6/8/2010 8:29:33 AM
              To:                                    Furgerson, Dorothy [Dorothy _F1,1rgerson@ppmarmonte.org]
              Subject:                               RE: Stem-Ex


              I' 11 get them to you today. ·


              From: Furgerson;.Oorothy
          ·   Se~~.!J::1..q~.Q?..Y.r..~~fl-~.:.Q?, 2010 4:21 PM
              To:!    DOE4005         I
              sub)ea·:-·R'E:-·5tem-~Bt

              I still haven't located my file on _these 2 companies. Would you please make me copies of both agreements? Thanks.

              Nl1'.'MYM'INl'MYNNNNNoYIVNNM\W'$,y,,YM..'N.\\W.YHAYllYMWM\'.YIM"•''''"'\'l.WNHVl.WWWMYi\\W\Yl ...V.YN M W.-.' \Y,W1NN.\Wi'oYNl... \Vl'NIHHl\\YNINNUNmHM'n....""Ylt.'WNl'o'.\ YNo'<t\VNNo'oYN1..VW.YMW NNl.\V.Wi'o\VMYHHW'f\'NtWNNl't"oYNl r.YhY.'V'NNNH'NoWNIM Y,''·WNl>Y>'VHHU.-.\Yt.Y........,,.,....,..,..YN _    _,,.,...,,YM'AY


              From: r······-·ooe4oo·s··-·-·-·-·1 .
                    ··-·~···.,--·-·-·-·-·-····-·-···--·-·-·-J
              Sent: Monday; June'O?, 201.0 12:07 PM
              To: Fu·rgerson, Dorothy
              Subject:                   Stem-~


              Hi Dr. Furgerson, ·

              Cateny·e rfrom Stem-Ex would like-to start collec.tjng sarnples' from_ [E~~~~~]on Friday'_s. ABR has only shown
              up on Tuesday's, a couple of times.in the last month or two. In fact, the last invoice I sent to ABR was fo!.~~<:--·-·
              samples collected in April at "B" street. I told her that it probably be a good idea to check with you first. l~.~~-~~=~j
              has no problem with it. C~te has already started to collect from Fresno I think bµt could really use Tuesday and
              Friday at "B" street. Her business is starting to take off which is good for her and us as well. This might be a ·
              good:time·to think ab6ut$eVering .our ,relation_s4ip.with·N3K

              Thanks,




                                                                                                                                                                                                                                                                                                            2601-001
     HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY                                                                                                                                                                                                                                                                                     PP0018138
                          Case 3:16-cv-00236-WHO Document 1066-8 Filed 04/08/20 Page 9 of 11
               ,•

.•                                                                                                                                           Dkt. 611-5, 9 of 517

                    Outlook E-mail
                    Fram:CBOE1020]
                    Sent: 11/9/2010 8:54:02 AM
                    T~: Evans,·Roger
                    cc: N11catc1a; Deborah
                    Subj~ctrPN: Dona~d tissue and blood
                    Attac~ments'0745 Vll-E-2 arc ~atlon       ct Aborted Tissue.doc

                    HI Roger, Please read the email below. Elizabeth told me that you were Instrumental In writing the original corisent form (attached). Do .vou·think It would be
                    wise (not wise) to add language suggested by aborted tissue company below.
                    Any comments on the request.s for maternal blood? I have an email to Dr. Furgerson asking her why the maternal blood Js being requested.
                    Thanksf.OOE1ciiii · ·
                    From: Furgerson, Dorothy' [mailto:Dorothy.1..Furgerson@ppmarinonte.org]
                    S~.!f!.~CIVember           OS, 2010 4:07 PM
                    To:L~1020 ] Nucatola, Deborah; Morfesls, Johanna
                    Subject:. Oonirtl!d tissue and blood
                    I met with tlie company that we .provide aborted.tissue to recently~ A couple things came up that I need to check with.you about. They questioned whether our
                    consent form (Vll-E-2) should mention that, even though they are agreeing to don.ate tissue, that Ii may not be taken, and if taken, It may not be used. I don't
                    think this Is a big deal, but wonder what yciur thoughts are·about that.
                    The other ls5ue is that some of the researchers they provide tlss·ue to are·requestlng maternal .blood to accompany the tissue sample. Do we need to modify
                    our consent to Include the possibility of donating blood? They have also been approached by researchers lookl 1g for maternal blood·by Itself (independent of
                    whether the woman Is continuing the pregnancy or not)-1 have no problem with our presenting our pregnant patients with the choice to donate some of their .
                    blood for research, but am ver'i puzzled about how they would give consent. I~ would not be for a research study we were participating In, but like our aborted
                    pregnancy tissue donation, for an 'anonymous' study. Help!                             •                   ·
                    Thanks-         ·                     ·
                    Dorothy
                    The information contained in thi.s email may be confidential and/ or legally privileged. It has been sent fo.c the .3ole
                    uae of the intended recipient(3). If the .reader of this message Ls not an intended .cecipient, you a.re hereby notified that
                    any unauthorized review, U3e, disclosure, dissemination, distribution, or copying of this communication, or any of its
                    contgnts, is stricPll' prohibited. If you have .received this communication in error, please contact the .3ender .by reply
                    email and d"Sstroy 'ill copies 9f the original meaaage. Thank l/'OU.




     ·-...             HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY .                                                                                                           PP0017578
             --.. . . _PRIVILEGED: PRODUCED PURSUANT TO STIPULATED ORDER DKT 440

                                                                                                                                                                                       2403-001
          Case 3:16-cv-00236-WHO Document 1066-8 Filed 04/08/20 Page 10 of 11
,•

                                                                                        Dkt. 611-5, 10 of 517
                 CllC - Donation of Aborted Pregnancy Tissue for Medical Research,· Education, or Treatment
                                        ·                                                    Section Vll-E-2
                                                                                          Revised May 2005


                                      (Affiliate Name, Address, and Telephone Number)

                                           Client Information for Informed Consent

                            DONATION OF ABORTED PREGNANCY TISSUE FOR MEDICAL
                                   RESEARCH, EDl)CATION~ OR TREATMENT


                Recent advances in medical science have been developed through research using tissue
                that has been aborted. This research is being done to treat and find a cure for such
                diseases as diabetes, Parkinson's disease, Alzheimer's disease, cancer, and AIDS.

                Tissue can be obtained as a result of donation of pregnancy tissue after an abortion. Before
                you give your consent to donate pregnancy tissue, read each of the following statements
                and initial the line to the right. If there is any statement you ·do not understand, or if you
                have any questions, someone will discuss them with you.

                Before this consent was ever offered to me, I had previously decided
                to have an abortion and signed an informed consent document.

                I agree to donate the tissue from the abortion and/or miscarriage as
                a bodily gift to be used for education, research, treatment or the
                advancement of medical science.

                I understand the donation is made· without any restriction regarding
                who might receive the donated tissue or for what purpose it might be used.

                I have not been informed of the identity of any individual who will receive
                the tissue that I am donating ..

                I understand the method, timing or procedure of abortion cannot and will
                not be substantively altered for the purpose of obtaining the tissue.

                I understand there will be no payment to me for the donated tissue or for
                any product, process or service that may result from this donation.

                I understand that I may refuse to donate pregnancy tissue, and this will not
                affect my current medical care or my ability to get any future medical services
                at      · (affiliate name)


                Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                               Date: _ _ __



                Witness: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                               Date: _ _ __




                                                            [PAGE]
                                            Manual of Medical Standards and Guidelines
                             Confidential property of Planned Parenthood® Federation of America, Inc.


     HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY                                                                    PP0017579
     PRIVILEGED: PRODUCED PURSUANT TO STIPULATED ORDER DKT 440


                                                                                                                       2403-002
          Case 3:16-cv-00236-WHO Document 1066-8 Filed 04/08/20 Page 11 of 11

                                                                                       Dkt. 611-5, 11 of 517
.·
             CllC - Donation of Aborted Pregnancy Tissue for Medical Research, Education, or Treatment
             Section VI 1-E-2
             Revised May 2005




                                    This Page Has Been Left Blank Intentionally.




                                                       [PAGE ]
                                       Manual of Medical Standards and Guidelines
                         Confidential property of Planned Parenthood® Federation of America, Inc.


     HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY                                                            PP0017580
     PRIVILEGED: PRODUCED PURSUANT TO STIPULATED ORDER DKT 440


                                                                                                               2403-003
